Case 20-30037-KKS Doc109 Filed 03/24/20 Page 1 of 14

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

IN RE:
FLORIDA FIRST CITY BANKS, INC.
Case No.: 20-30037-KKS
Chapter 11
Debtor-in-Possession.

 

CONSENT MOTION TO CANCEL HEARING ON MOTION FOR
ORDERS PURSUANT TO 11 U.S.C. §§ 105(a) AND 363(b); FED. R.
BANKR. P. 2002, 6004, 9014, AND 9019; (I) APPROVING (A) BIDDING
PROCEDURES AND (B) THE FORM AND MANNER OF NOTICE OF (i)

‘THE SALE OF CERTAIN ASSETS AND (ii) GRANTING RELATED
RELIEF; (11) AUTHORIZING AND APPROVING (A) THE SALE OF
CERTAIN ASSETS; (II) WAIVING THE 14-DAY STAY OF FED. R.

BANKR. P. 6004(h) AND REQUEST FOR EMERGENCY HEARING TO
CONSIDER BIDDING PROCEDURES (Doc. 11)

 

Debtor-in-Possession, Florida First City Banks, Inc, (“Debtor”) hereby files this
Consent Motion requesting the Court to cancel the hearing now set for Thursday,
March 26 at 10:00 a.m. Eastern Daylight Time on the Motion for Orders Pursuant
toll U.S.C. §§ 105(a) and 363(b); Fed. R. Bankr. P. 2002, 6004, 9014, and 9019, (I)
Approving (A) Bidding Procedures and (B) The Form and Manner of Notice of (i)
The Sale of Certain Assets and (ii) Granting Related Relief; (II) Authorizing and

Approving (A) The Sale of Certain Assets; (III) Waiving the 14-Day Stay of Fed. R.
1

 
Case 20-30037-KKS Doc109 Filed 03/24/20 Page 2 of 14

Bankr. P. 6004(h) and Request for Emergency Hearing to Consider Bidding
Procedures (Doc. 11) (the “Sale Motion”) and as basis therefor does state:

1. On January 16, 2020, the Debtor filed its Motion for Orders Pursuant
toll U.S.C. $8 105(a) and 363(b),; Fed. R. Bankr. P. 2002, 6004, 9014, and 9019; (I)
Approving (A) Bidding Procedures and (B) The Form and Manner of Notice of (i)
The Sale of Certain Assets and (ii) Granting Related Relief; (II) Authorizing and
Approving (A) The Sale of Certain Assets; (III) Waiving the 14-Day Stay of Fed. R.
Bankr. P. 6004(h) and Request for Emergency Hearing to Consider Bidding
Procedures (Doc.1 1).

2. On February 4, 2020, the Court held a hearing on the Sale Motion which
resulted in the Court entering its Order Conditionally Approving Bid Procedures and
Scheduling a Hearing to Consider Approval of Sale of Assets (Doc. 70). In the Order,
the Court set a sale hearing for March 26, 2020, beginning at 10:00 a.m. Eastern
Daylight Time.

3. OnMarch 24, 2020, Beach Community Bank, through its attorney, gave
verbal notice to Debtor that in the current economic climate, the conditions for the
closing of the Merger Agreement would not be satisfied by the agreed upon Outside

Date and, as a result, Beach Community Bank would not be able to complete the

 
Case 20-30037-KKS Doc109 Filed 03/24/20 Page 3 of 14

purchase of the stock proposed in the Sale Motion.

4. Based on that notice, it was determined that there was no need to proceed
with the sale hearing since no other potential bidders qualified or submitted any bids.

5. Debtor’s undersigned counsel has discussed this Motion with the attorney
for Beach Community Bank, the attorney for Wilmington Trust Company and with
Charles Edwards with the U.S. Trustee’s office. All parties indicate that they have no
objection to this Motion being granted and the hearing being canceled.

6. WHEREFORE, based on the above, Debtor in Possession, Florida First
City Banks, Inc., hereby requests the Court to enter its Order Canceling the Hearing

now set for March 26, 2020 at 10:00 a.m. Eastern Daylight Time.

Ad ca

J. Steverl Ford

Florida Bar Number 512869
Wilson, Harrell, Farrington, Ford,
Wilson, Spain, & Parsons, P.A.
307 South Palafox Street
Pensacola, FL 32502

(850) 438-1111 Telephone

(850) 432-8500 Facsimile
isf@whsf-law.com

melissa@whsf-law.com

 

 

CERTIFICATE OF SERVICE
Case 20-30037-KKS Doc109 Filed 03/24/20 Page 4of14

I HEREBY CERTIFY that a true and correct copy of the foregoing have
been furnished to Charles Edwards, United States Trustee, 110 East Park Avenue,
Suite 128, Tallahassee, Florida and to all Creditors appearing on Debtor's mailing

matrix, by U.S. Mail, postage prepaid, or electronic mail this d 4} of March,

er

J. STEVEN FORD, ESQUIRE

2020.

20-30037-KKS Notice will be electronically mailed to:

Jodi D. Dubose
jdubose@srbp.com

Jodi Daniel Dubose on behalf of Debtor Florida First City Banks, Inc.
jdubose@srbp.com, lhathaway(@srbp.com:jdubose.ecf@srbp.com

Charles F. Edwards on behalf of U.S. Trustee United States Trustee
charles.edwards(@usdo}].gov

 

J. Steven Ford on behalf of Debtor Florida First City Banks, Inc.
isf@whsf-law.com, melissa@whsf-law.com

Peter Haley on behalf of Interested Party Beach Community Bank
peter.haley(@nelsonmullins.com, marie.moss@nelsonmullins.com

Justin Arthur Kesselman on behalf of Creditor Wilmington Trust Company
justin. kesselman@arentfox.com

United States Trustee
USTPRegion21.TL.ECF@usdoj.gov
Case 20-30037-KKS Doc109 Filed 03/24/20 Page5of14

20-30037-KKS Notice will not be electronically mailed to:

James T. Abernethy
547 Pocahontas DR
Fort Walton Beach, FL 32548

Phyllis H. Abernethy
Custodian .

547 Pocahontas DR

Fort Walton Beach, FL 32548

Patricia M. Adams
2240 Scho Hills Circle
Atlanta, GA 30345

Elena Aldridge
47 Bay Drive NE
Fort Walton Beach, FL 32548

Greg Aldridge
47 Bay Drive NE
Fort Walton Beach, FL 32548

Anne K. Bennett
618 Mooney Road
Fort Walton Beach, FL 32548

Robert E. Bennett, Jr.
618 Mooney Road
Fort Walton Beach, FL 32547

Connie Boyd

500 Gulf Shores Drive
Unit 414-C

Destin, FL 32541

 
Case 20-30037-KKS Doc 109

W. G. Boyd

500 Gulf Shores Drive
Unit 414-C

Destin, FL 32541

Dawn Cochran
177 Harris Heights
Hyde Park, VT 05655

Ken Coshatt

(Deceased)

600 Mooney Road

Fort Walton Beach, FL 32548

H. D. Danley
400 Champion Drive
Opp, AL 36467

Peggy D. Ellis
(Deceased)

102 Briarcliff Road
Opp, AL 36467

Teresa G. Epperson
5805 Water Ridge Court
Fort Worth, TX 76179

J. Steven Ford

Wilson, Harrell, Smith, Farrington & For
307 South Palafox Street

Pensacola, FL 32502

Richard Glenn Geiger
(Deceased)
111 Dunsford Hill Court

Filed 03/24/20 Pageéofi4 |

 
Case 20-30037-KKS Doc 109

Daphne, AL 36526

Audery E. Gibson
Trustee
903 The Masters Blvd.
Shalimar, FL 32579
Donald R. Gilliland
Trust

1129 Springcreek Road
Danville, AR 72833

Donna D. Greenup

Trustee

955 Zachery Lane

Fort Walton Beach, FL 32548

Beryl M. Harris

Trustee

20 Linwood Road NW

Fort Walton Beach, FL 32547

Mitzi Prince Henley
PO Box 190
Fort Walton Beach, FL 32549

Debra J. Hughes
Custodian

404 Tulip Terrace
Fairhope, AL 36532

Norma Johansen

20309 North Bishop Road
Unit 4

Fairhope, AL 36532

Lewis Brandon Johnson

Filed 03/24/20 Page 7 of 14

 
Case 20-30037-KKS Doc 109

6259 Henley Way
Montgomery, AL 36117

Martha Jane Johnson
200 Dee Road

Opp, AL 36467
Virginia E. Kelly
415 Mountain Road
Suite 4

Destin, FL 32541

Marguerite L. Langston
320 Elliott Road SE
Fort Walton Beach, FL 32548

Elizabeth McCartney
232 Crewilla Drive
Fort Walton Beach, FL 32548

Jeanette McCray
2059 Windtrace Road South
Navarre, FL 32566

John C. McGee
PO Box 2137
Fort Walton Beach, FL 32548

John C. McGee

Trustee

PO Box 2137

Fort Walton Beach, FL 32548

Matthew McGee

Trustee

PO Box 2137

Fort Walton Beach, FL 32548

Filed 03/24/20 Page 8 of 14

 
Case 20-30037-KKS Doc 109

Pamela Michelle McGee
Trustee —

PO Box 2137

Fort Walton Beach, FL 32548

Lydia C, Noble
30467 Middlecreek Circle
Spanish Fort, AL 36527

Lea J, Odom
44 Highwood Drive
Alexander City, AL 35010

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541

Kathleen Rucker Payne

Carol J. Pepper
313 Petherton Place
Pensacola, FL

Fredrick Pryor
621 W. Miracle Strip Pkwy
Mary Esther, FL 32569

Mary Elizabeth Pryor
621 W. miracle Strip Pkwy
Mary Esther, FL 32569

Larry E. Reeder
24 Walter Martin Road
Fort Walton Beach, FL 32548

Filed 03/24/20

Page 9 of 14

 
Case 20-30037-KKS Doc 109 Filed 03/24/20 Page 10 of 14

Jordana L. Renert on behalf of Creditor Wilmington Trust Company
Arent Fox LLP

1301 Avenue of the Americas, Floor 42

New York, NY 10019

Kimberly Ann Richmond
10011 Oxbridge Circle
Richmond, VA 23236

Albert Barnard Russell, Jr.
336 Sudduth Circle
Fort Walton Beach, FL 32548

Joyce M. Sadler
139 Virginia Drive NW
Fort Walton Beach, FL 32548

Seigler Living Trust
219 Katherine Place NW
Fort Walton Beach, FL 32548

Jo Anne Walker Russell
336 Sudduth Circle
Fort Walton Beach, FL 32548

Harris Ross Ward
15 Carl Brandt Drive
Shalimar, FL 32579

Jeanne C. Ward
15 Brandt Drive
Shalimar, FL 32579

10

 
Case 20-30037-KKS Doc 109 Filed 03/24/20 Page 11 of 14

11

 
Case 20-30037-KKS Doc 109 Filed 03/24/20 Page 12 of 14

Label Matrix for local noticing
1129-3

Case 20-30037-KKS

Northern District of Florida
Pensacola

Tue Mar 24 13:56:04 EDT 2020

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

*Virst National Banker's Bank
600 University Park Place
Suite 380

Birmingham, AL 35209-8806

*United States Trustee

c/o Charles F, Edwards

Office of U.S, Trustee

110 East Park Avenue, Suite 128
Tallahassee, FL 32301-7728

INTERNAL REVENUE SERVICE
P.O BOX 7346
PHILADELPHIA PA 19101-7346

United States Trustee
110 E. Park Avenue
Suite 128
Tallahassee, FL 32301-7728

Audery E, Gibson
Trustee

903 The Masters Blvd,
Shalimar, FL 32579-1668

Connie Boyd

500 Gulf Shores Drive
Unit 414-C

Destin, FL 32541-3063

Donald R, Gilliland
Trust

1129 Springereek Road
Danville, AR 72833

Elizabeth McCartney
232 Crewilla Drive
Fort Walton Beach, FL 32548-3906

Beach Community Bank

c/o Peter Haley

Nelson Mullins Riley & Scarborough LLP
One Post Office Square, 30th Floor
Boston, MA 02109-2106

Seigler Living Trust
219 Katherine Place NW
Fort Walton Beach, FL 32548-4208

*Jodi Daniel Dubose

Stichter, Riedel, Blain & Postler, ?.A.

41 N, Jefferson Street, Suite 111
Pensacola, Fl 32502-5669

*Wilmington Trust Company
1100 North Market Street
Wilmington, DE 19890-0001

Mark A, Angelov, Esquire
Arent Fox LLP

1301 Avenue of the Americas
New York, NY 10019-6022

Albert Barnard Russell Jr.
336 Sudduth Circle
Fort Walton Beach, FL 32548-5125

Beryl M, Harris

Trustee

20 Linwood Road NW

Fort Walton Beach, FL 32547-1617

Dawn Cochran
177 Harris Heights
Hyde Park, VI 05655-2201

Donna D, Greenup

Trustee

955 Zachery Lane

Fort Walton Beach, FL 32547-1878

Fredrick Pryor
621 W. Miracle Strip Pkwy
Mary Esther, FL 32569-1839

Florida First City Banks, Inc,
P.O. Box 2977
Fort Walton Beach, FL 32549-2977

Wilmington Trust Company

c/o Jordana L. Renert

Arent Fox LLP

1301 Avenue of the Americas, Floor 42
New York, NY 10019-6040

‘Justin A, Kesselman

Arent Fox LLP

800 Boylston Street, 32nd Floor
Prudential Tower

Boston, MA 02199-7637

First National Bankers Bank
7813 Office Park Blvd.
Baton Rouge, LA 70809-7604

Synchrony Bank

c/o PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541-1021

Anne K, Bennett
618 Mooney Road
Fort Walton Beach, FL 32547-1833

Carol J. Pepper
313 Petherton Place
Pensacola, FL 32506-4939

Debra J. Hughes
Custodian

404 Tulip Terrace
Fairhope, AL 36532-3016

Elena Aldridge
47 Bay Drive NE
Fort Walton Beach, FL 32548-5127

Greg Aldridge
47 Bay Drive NE
Fort Walton Beach, FL 32548-5127

 
Case 20-30037-KKS Doc 109 Filed 03/24/20

H, D, Danley
400 Champion Drive
Opp, AL 36467-2523

James T, Abernethy
547 Pocahontas DR
Fort Walton Beach, FL 32547-3220

Jo Anne Walker Russell
336 Sudduth Circle
Fort Walton Beach, FL 32548-5125

Joyce M. Sadler
139 Virginia Drive NW
Fort Walton Beach, FL 32548-4155

Larry E, Reeder
24 Walter Martin Road
Fort Walton Beach, FL 32548-4945

lydia C. Noble
30467 Middlecreek Circle
Spanish Fort, AL 36527-5683

Mary Elizabeth Pryor
621 W. miracle Strip Pkwy
Mary Esther, FL 32569-1839

Norma Johansen

20309 North Bishop Road
Unit 4

Fairhope, AL 36532-7608

Peggy D, Ellis

Peggy D. Ellis Estate
(Deceased)

468 Holly Point Road
Freeport, FL 32439-4320

Robert E, Bennett Jr,
618 Mooney Road
Fort Walton Beach, FL 32547-1833

Harris Ross Ward
15 Carl Brandt Drive
Shalimar, FL 32579-1202

Jeanette McCray
2059 Windtrace Road South
Navarre, FL 32566-3046

John C, McGee
PO Box 2137
Fort Walton Beach, FL 32549-2137

Ken Coshatt

{Deceased}

600 Mooney Road

Fort Walton Beach, FL 32547-1874

Lea J, Odom
44 Highwood Drive
Alexander City, AL 35010-5668

Marguerite L, Langston
320 Elliott Road SE
Fort Walton Beach, FL 32548-7223

Matthew McGee

Trustee

PO Box 2137

Fort Walton Beach, FL 32549-2137

Pamela Michelle McGee

Trustee

PO Box 2137

Fort Walton Beach, FL 32549-2137

Phyllis H, Abernethy

Custodian

547 Pocahontas DR

Fort Walton Beach, FL 32547-3220

Teresa 6, Epperson
5805 Water Ridge Court
Fort Worth, TX 76179-7569

Page 13 of 14

J, Steven Ford

Wilson, Harrell, Farrington
307 §, Palafox Street
Pensacola, FL 32502-5929

Jeanne C, Ward
15 Brandt Drive
Shalimar, FL 32579

John C, McGee

Trustee

PO Box 2137

Fort Walton Beach, FL 32549-2137

Kimberly Ann Richmond
10011 Oxbridge Circle
Richmond, VA 23236-4227

Lewis Brandon Johnson
6259 Henley Way
Montgomery, AL 36117-2628

Martha Jane Johnson
200 Dee Road
Opp, AL 36467-2551

Mitzi Prince Henley
PO Box 190
Fort Walton Beach, FL 32549-0190

Patricia M, Adams
2240 Scho Hills Circle
Atlanta, GA 30345-1903

Richard Glenn Geiger
(Deceased)

111 Dunsford Hill Court
Daphne, AL 36526-4010

Virginia E. Kelly

415 Mountain Road
Suite 4

Destin, FL 32541-7310

 
Case 20-30037-KKS Doc 109 Filed 03/24/20 Page 14 of 14

W. G. Boyd
500 Gulf Shores Drive
Unit 414-¢
Destin, FL 32541-3063

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)*Beach Community Bank

c/o Peter Haley

Nelson Mullins Riley & Scarborough LLP
One Post Office Square, 30th Floor
Boston, MA 02109-2106

(u)Kathleen Rucker Payne

(d)*Wilmington Trust Company

c/o Jordana L, Renert

Arent Fox LLP

1301 Avenue of the Americas, Floor 42
New York, NY 10019-6040

End of Label Matrix

Mailable recipients 60
Bypassed recipients 4
Total 64

(d) Jodi Daniel Dubose

Stichter Riedel Blain & Postler, P.A.
41 N, Jefferson Street

Suite 111

Pensacola, FL 32502-5669

 
